Citation Nr: 1019573	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  03-23 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to a higher evaluation for right upper 
extremity frostbite residuals, rated as 10 percent disabling 
prior to July 15, 2008, and as 20 percent disabling since 
then. 

2.	Entitlement to a higher evaluation for left upper 
extremity frostbite residuals, rated as 10 percent disabling 
prior to July 15, 2008, and as 20 percent disabling since 
then. 

3.	Entitlement to a higher evaluation for right lower 
extremity frostbite residuals, rated as 10 percent disabling 
prior to July 15, 2008, and as 20 percent disabling since 
then. 

4.	Entitlement to a higher evaluation for left lower 
extremity frostbite residuals, rated as 10 percent disabling 
prior to July 15, 2008, and as 20 percent disabling since 
then. 

5.	Entitlement to service connection for a mood disorder, 
to include schizoaffective disorder.
6.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to March 
1984.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to a 
compensable evaluation for frostbite residuals, and denied 
service connection for a mood disorder and residuals of a 
back injury. 

During the pendency of the appeal, by way of an October 2006 
rating decision, the RO granted four separate 10 percent 
evaluations for frostbite residuals of the left and right 
upper and lower extremities. The Veteran elected to continue 
his appeal on all issues. See A.B. v. Brown, 6 Vet. App. 35, 
39 (1993) (the claimant is presumed to be seeking the highest 
possible rating for a disability unless he or she expressly 
indicates otherwise).

In August 2007, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge, a transcript of 
which is of record. In a November 2007 decision, the Board 
denied the claim for service connection for residuals of a 
back injury. The Board then remanded the issues of evaluation 
of frostbite residuals and service connection for a mood 
disorder for further evidentiary development.

Thereafter, by a September 2008 rating action, the RO, via 
the Appeals Management Center (AMC) awarded increased 20 
percent evaluations for frostbite residuals of each 
extremity, effective from July 15, 2008. The Veteran has 
again continued the appeal for a greater level of 
compensation. 

In February 2009, the Board again remanded this case for 
additional development. 

The Board indicated in earlier remands that the record raised 
an informal claim for entitlement to a TDIU, and referred 
this claim to the RO for initial adjudication.   
This was based primarily upon a March 2004 statement in which 
the Veteran alleged that his cold weather injury had 
"seriously affected my employability" by precluding 
employment in an outdoors setting. On present review, and in 
light of recent legal precedent, the Board now further finds 
that the Veteran's TDIU claim is inextricably intertwined 
with the increased rating claims for various frostbite 
residuals. Hence, the Board assumes jurisdiction over the 
matter of the TDIU claim. See VAOPGCPREC 6-96 (Aug. 16, 
1996). See also Rice v. Shinseki, 22 Vet. App. 447 (2009).

As a further preliminary matter, the Board's November 2007 
remand indicated that the record raised the issue of service 
connection for posttraumatic stress disorder (PTSD), which 
had not been adjudicated by the Agency of Original 
Jurisdiction (AOJ). The Board referred this claim to the RO 
to consider this claim in the first instance. However, the RO 
still           has not adjudicated the newly raised claim. 
Consequently, the Board re-refers the claim for service 
connection for PTSD to the RO to take appropriate action. 

As to the instant appeal, the issues of service connection 
for a mood disorder and a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the AMC, in Washington, DC.


FINDINGS OF FACT

1.	For the time period prior to July 15, 2008, the 
Veteran's service-connected cold injury residuals were 
characterized by joint arthralgia, numbness, and cold 
sensitivity, but no further manifestations. 

2.	Since July 15, 2008, the Veteran had demonstrated cold 
injuries manifested by joint arthralgia, numbness, and cold 
sensitivity, with no more than one aggravating factor in any 
given joint group. This has been comprised in the upper 
extremities of degenerative arthritis of the hands, and in 
the lower extremities of chronic onychomycosis affecting the 
great toes. Meanwhile, the competent evidence establishes 
that the Veteran has not had Raynaud's phenomenon at any 
point as a condition associated with service-connected 
disability. 


CONCLUSIONS OF LAW

1.	The criteria are not met for a higher evaluation for 
right upper extremity frostbite residuals, rated at 10 
percent prior to July 15, 2008, and at 20 percent from July 
15, 2008 onwards. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.104, Diagnostic Code 7122 
(2009).

2.	The criteria are not met for a higher evaluation for 
left upper extremity frostbite residuals, rated at 10 percent 
prior to July 15, 2008, and at 20 percent from July 15, 2008 
onwards. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10; 4.104, Diagnostic Code 7122 (2009).

3.	The criteria are not met for a higher evaluation for 
right lower extremity frostbite residuals, rated at 10 
percent prior to July 15, 2008, and at 20 percent from July 
15, 2008 onwards. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.104, Diagnostic Code 7122 
(2009).

4.	The criteria are not met for a higher evaluation for 
left lower extremity frostbite residuals, rated at 10 percent 
prior to July 15, 2008, and at 20 percent from July 15, 2008 
onwards. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10; 4.104, Diagnostic Code 7122 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

Through correspondence dated from June 2002 to June 2009, the 
RO notified           the Veteran as to each element of 
satisfactory notice set forth under 38 U.S.C.A.      § 
5103(a) and 38 C.F.R.  § 3.159(b). The notices advised him of 
the joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records.                         See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
initial VCAA notice preceded issuance of the August 2002 
rating decision on appeal. The later VCAA notice 
correspondence did not meet this requirement. However, the 
Veteran has had an opportunity to respond to the VCAA notice 
in advance of the most recent February 2010 Supplemental SOC 
(SSOC) readjudicating his claims. There is no objective 
indication of any further relevant information or evidence 
that must be associated with the record. The Veteran has 
therefore had the full opportunity to participate in the 
adjudication of the claims. See Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), and extensive records of VA outpatient 
treatment. The RO has arranged for the Veteran to undergo 
several      VA Compensation and Pension examinations. See 38 
C.F.R. §4.1 (for purpose of application of the rating 
schedule accurate and fully descriptive medical examinations 
are required with emphasis on the limitation of activity 
imposed by the disabling condition). In support of his 
claims, the Veteran has provided several lay statements. The 
Veteran has also testified at a Travel Board hearing in 
connection with this matter. The record as it stands includes 
sufficient competent evidence to decide the claims.  See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.1 (2009). Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. The degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 
4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected frostbite residuals of the 
right and left upper and lower extremities are currently 
evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7122, pertaining to cold weather injury residuals. 

Under Diagnostic Code 7122, cold injury residuals are 
assigned a 10 percent rating for arthralgia or other pain, 
numbness, or cold sensitivity. A 20 percent rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or      
x-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis). A maximum rating of 30 percent 
rating is assigned for arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the following:         
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis,  or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis). 38 C.F.R. § 4.104. 

Note (1) to Diagnostic Code 7122 provides that amputations of 
fingers or toes are to be rated separately, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy are to be rated under other 
diagnostic codes. Other disabilities that have been diagnosed 
as the residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., are to be rated separately, 
unless they are used to support a rating under Diagnostic 
Code 7122. Note (2) to Diagnostic Code 7122 provides that 
each affected part (e.g., hand, foot, ear, nose) is to be 
rated separately and the ratings are to be combined in 
accordance with 38 C.F.R. §§ 4.25 and 4.26.

In evaluating the service-connected disability at issue, the 
Board has taken significant consideration of the possibility 
that a diagnosis of Raynaud's phenomenon may apply, which if 
present would implicate a likely separate disability rating 
under 38 C.F.R. § 4.104, Diagnostic Code 7117. The Board's 
review of the evidence, as will be explained, ultimately does 
not substantiate a diagnosis of Raynaud's phenomenon, and 
therefore the primary source of rating criteria is that of 
Diagnostic Code 7122 for directly evaluating cold weather 
injury residuals.

Prior to July 15, 2008

In this case, the Veteran initially underwent a VA cold 
weather protocol examination in July 2003. He then reported 
that his knees would swell up, and wrists and shoulders hurt 
him. He reported that the hands and feet became numb 
frequently, and there was a sensation as if his hands and 
feet would go to sleep at times. There was no reported 
amputations or tissue loss. There was cold sensitization, 
worse when in cold temperatures. There were no reported 
Raynaud's symptoms, or hyperhidrosis. There was some 
paresthesia and numbness of the hands and feet. There were no 
chronic pain symptoms, recurrent fungal infections, skin 
breakdown or ulceration disturbance of nail growth, skin 
cancer or chronic ulcers. The Veteran had arthritis and front 
stiffness not limited to the affected areas. There was no 
edema, change of skin color, skin thickening or thinning, or 
sleep disturbances. There was no pain. The Veteran was not 
undergoing current treatment.

On physical examination, skin color was normal. Skin was 
without edema or atrophy, and texture was normal. There were 
no ulcerations. Hair growth was normal. The big toenails were 
somewhat dry and crumbling, with the nails otherwise normal. 
There was apparently some type of hypesthesia. As to 
orthopedic condition, there was no pain or stiffness of the 
joints noted. Range of motion checked normal. There was no 
pain on manipulation of the joints, and no loss of tissue. 
Peripheral pulses were equal and adequate bilaterally. The 
diagnosis was, in pertinent part, of a history of cold 
exposure, and generalized arthritis. 

There are records of ongoing VA outpatient treatment which 
pertain primarily to generalized primary care treatment, and 
the diagnosis and treatment of substance abuse and mental 
health disorders, without specific reference to signs or 
symptoms associated with service-connected cold weather 
injury residuals. 

Having considered the evidence on appeal, the Board finds 
that for the period in question, a 10 percent rating each for 
cold injury residuals to the right and left upper and the 
right and left lower extremities remains objectively 
warranted. The primary source of evidence for evaluative 
purposes, the July 2003 VA examination report continues to 
substantiate this existing disability rating. Essentially, 
there is no question that the Veteran experiences 
symptomatology of joint arthralgia, numbness, and cold 
sensitivity. This notwithstanding, the next higher rating of 
20 percent under Diagnostic Code 7122 requires that the 
claimant also have at least one of several enumerated 
aggravating circumstances related to the cold injury. As 
specified in the rating criteria, this is comprised of 
additional manifestations of tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
x-ray abnormalities. Here, none of the above are 
substantiated. There was no tissue loss, or skin 
abnormalities. The nails were generally normal, absent some 
dryness to the big toenails. There were no color changes. 
Sensation was not locally impaired, absent the generalized 
claimed joint numbness. Hyperhidrosis (excessive sweating) 
did not manifest. Finally, while the examiner diagnosed 
arthritis, he categorized this as "generalized arthritis" 
and did not indicate or suggest in any manner that this 
condition was itself incidental to cold injury. Nor for that 
matter is there consistent x-ray evidence of osteoarthritis 
or other orthopedic manifestation with a connection to a cold 
weather injury. 

The medical evidence does not further provide indication of 
any separately compensable manifestations from the underlying 
service-connected cold injuries, including a history 
amputation of fingers or toes, peripheral neuropathy, or any 
findings consistent with Raynaud's phenomenon.

Accordingly, for the initial time period under consideration 
preceding July 15, 2008, the existing separate 10 percent 
ratings for the bilateral upper and lower extremities remains 
the appropriate level of disability compensation for cold 
weather injury residuals. 

July 15, 2008 to the Present 

A comprehensive VA medical examination was completed in July 
2008.             The Veteran at that time reported having 
increased cold sensitivity.  He indicated that his hands and 
feet would turn dark when exposed to temperatures less than 
50 degrees.  He described having persistent joint pains in 
his hands and feet. As to relevant medical history, the VA 
examiner established that there was no history of trauma or 
neoplasm. There was no history of amputations related to cold 
injury, or history of other tissue loss. There were symptoms 
consistent with Raynaud's phenomenon, with incidences less 
than once per week, from 5 to 15 minutes, with skin color 
changes, pain, paresthesias and numbness, due to the 
precipitating factor of exposure to cold. There was no 
hyperhidrosis of affected parts. Pain was present    in the 
joints of the fingers and the toes, constant or near-
constant, worse in cold weather. The upper and lower 
extremities were also subject to tingling, numbness, and 
swelling, with muscle cramps in the legs, and a history of 
fungal infections in both feet. There was no area of 
breakdown or ulceration. There was a history of nail 
abnormality involving fungal infection of the feet. There was 
a history of sleep disturbance due to symptoms. 

Upon physical examination, gait, carriage and posture were 
all normal. There were no skin findings related to cold 
exposure, apart from onychomycosis of both great toenails. A 
reflex exam was normal. Sensory function exam showed 
decreased sensation in the right hand, and right and left 
feet. Muscle function exam showed normal strength throughout. 
Peripheral pulses were normal on both sides. There  was no 
edema or muscle atrophy present. A diagnostic summary was 
given of cold injury to both hands and feet with residual 
cold sensitivity, arthritis in hands and chronic 
onychomycosis. 

A detailed physical examination of the feet ensued, resulting 
in the diagnosis of bilateral hallux valgus with residual 
pain; and onychomycosis of the great toenails bilaterally. An 
examination specifically of the hand, thumb and fingers 
followed.  The overall diagnosis reached was of mild 
arthritis in both hands. Further orthopedic examination 
resulted in the diagnoses of bilateral wrist tendonitis; 
bilateral elbow tendonitis; bilateral ankle tendonitis; 
bilateral knee degenerative joint disease; and normal hips 
bilaterally. 

The June 2008 VA examiner further provided a series of 
medical opinions on the etiology of several observed 
manifestations. The examiner opined that the Veteran's hand 
arthritis was at least as likely as not caused by or a result 
of his cold injury residuals. The x-rays showed mid 
degenerative changes or arthritis that might be associated 
with cold injury. Meanwhile, the examiner found that the 
Veteran's bilateral wrists, elbows, knees, ankles, hips and 
back conditions were not due to cold injuries. The rationale 
was that no arthritis was present at these sites. Next, 
carpal tunnel syndrome was deemed unrelated to cold injury. 
The rationale was that cold injury could cause peripheral 
neuropathy, but a nerve conduction velocity study did not 
show evidence of any peripheral neuropathy. The examiner did 
consider chronic onychomycosis of the toes and increased cold 
sensitivity in the hands and feet to be attributable to cold 
injury. 

The Board's February 2009 remand indicated in pertinent part 
that on the July 2008 VA examination the Veteran had 
described color changes of his fingertips and toes, which 
corresponded potentially to Raynaud's phenomenon, which was 
to be rated according to the frequency of characteristic 
attacks under 38 C.F.R. § 4.104, Diagnostic Code 7117. The 
Board further observed however that Raynaud's phenomenon had 
not yet been formally diagnosed, nor had its complete 
manifestations been documented. Consequently, the Board 
directed that on remand the Veteran should be afforded a new 
VA examination to establish whether he had Raynaud's 
phenomenon, and identify associated symptoms of this 
condition.

The Veteran underwent re-examination in October 2009. He 
reported at that time having had tingling in his hands and 
feet, and a sensation that they were asleep.    He described 
having arthritis in his legs, elbows, back and shoulders. He 
had never had any amputation. He did have cold sensitization. 
There was no hyperhidrosis, paresthesias and numbness, or 
causalgia. In the past he had experienced fungal infections, 
but none were then present. There were no frostbite scars, 
disturbances of nail growth, skin cancers or chronic ulcers. 
He did not describe straightforward red, white and blue 
changes of Raynaud's phenomenon. 

On physical examination, the hands appeared normal in 
coloration, and the temperature in the examination office was 
considered to be somewhat cold. The VA examiner prepared an 
ice water bath in a sink and had the Veteran insert his 
hands. No Raynaud's phenomenon was induced by exposure to 
these very cold temperatures. The color of the skin had no 
pallor. Otherwise, there was no edema of the hands or feet. 
Temperature was normal. There was no evidence of atrophy.    
The skin was dry, texture was normal, and there was no 
evidence of ulceration. There was no evidence of fungi or 
onychomycosis. No scars were noted on the hands or feet. All 
of the nails appeared healthy and none were missing. There        
was no deformity or swelling of any joints of the hands or 
feet. There was no pain or stiffness of the joints, pain on 
manipulation of the joints, or loss of tissues, digits, or 
other affected parts. There was some diminished sensation in 
the hands bilaterally. Reflexes were all normal.

The diagnosis was of cold injury to both hands and feet with 
residual cold sensitivity and some arthritis in the hands. 
There was no chronic onychomycosis at that time. There was no 
evidence of Raynaud's phenomenon of any joint, and       the 
Veteran's description was not consistent with that. It was 
the examiner's conclusion that there was no evidence of 
Raynaud's phenomenon. 

Based upon the foregoing, the Board is continuing the 
assignment of the existing   20 percent evaluations for each 
of the affected upper and lower extremities. For the sake of 
clarity, the Board will address the medical evidence 
pertaining to the upper, and lower extremities separately. 

Regarding the bilateral upper extremities, the Veteran 
demonstrates the characteristic signs of cold injury of 
arthralgia, numbness, and cold sensitivity. There were also 
mild arthritic changes to the hands as substantiated by x-ray 
findings. This is consistent overall with a 20 percent 
disability evaluation, as there is exactly one aggravating 
characteristic of cold weather injury to each of the upper 
extremities. In order to warrant the next higher evaluation 
of 30 percent, the competent evidence would have to establish 
at least two aggravating characteristics of injury. Again, 
the list of aggravating actors consists of: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities. In this instance, 
besides x-ray abnormalities (arthritis), no other pertinent 
factors are shown. There is no tissue damage, as there was no 
skin atrophy, or abnormal texture. The Veteran did not have 
fingernail abnormalities. Skin color changes were not 
substantiated on objective testing upon VA examination of 
October 2009, intended to attempt to corroborate the 
Veteran's prior report of this manifestation. Nor is there 
locally impaired sensation, given the lack of reported 
paresthesias, or any signs of hyperhidrosis. Likewise, the 
Veteran         does not have any separate compensable 
manifestation of cold injury, not otherwise evaluated under 
Diagnostic Code 7122, as the basis for assignment of a 
separate disability rating. See 38 C.F.R. § 4.14. While 
bilateral carpal tunnel syndrome was diagnosed, the July 2008 
VA examiner was unwilling to attribute this to service-
connected cold weather injury inasmuch as the underlying 
etiology was other than  a peripheral neuropathy with origins 
in cold weather exposure. Most significantly, after repeated 
objective testing and consideration of the Veteran's reported 
medical history, the October 2009 examiner concluded that 
there was no evidence to support a diagnosis of Raynaud's 
phenomenon, and thus by implication, to permit any separate 
compensable evaluation under provisions of Diagnostic Code 
7117. 

Accordingly, the two separate 20 percent evaluations provided 
for cold injury to  the right and left upper extremities 
remains proper when considering that arthritis of the hand is 
the only unique clinical manifestation of service-connected 
disability, outside of the general numbness and cold 
sensitivity attributable to the underlying injury. 

A similar finding is warranted in regard disability of the 
bilateral lower extremities, in that the two separate 20 
percent ratings for the right and left lower extremities 
represent the correct evaluation. In this instance, the 
Veteran has demonstrated the generalized symptomatology 
indicative of cold injury, plus one aggravating factor of 
chronic onychomycosis of the toes, shown primarily in the two 
great toes.
Here, there were no signs of tissue loss or damage, including 
breakdown or ulceration, upon either relatively recent VA 
medical examination. Skin color changes in the lower 
extremities were not noted. Besides general complaints of 
tingling or numbness, there was no locally impaired 
sensation. There was no hyperhidrosis. Finally, the record 
does not demonstrate compensable x-ray abnormalities of the 
lower extremities. The Veteran had bilateral hallux valgus, 
but the examiner did not indicate or suggest in any manner 
that this functional impairment to the great toe was brought 
on by cold injury. Muscle strength and peripheral pulses were 
normal throughout. Meanwhile, as to any separate compensable 
impairment from service-connected disability, once again none 
is shown. The October 2009 examiner ruled out evidence of 
Raynaud's phenomenon of any joint. Therefore, for the time 
period since July 15, 2008, the existing               20 
percent ratings assigned for the cold weather injury to the 
right and left lower extremities are still warranted under 
provisions of the VA rating schedule. 
 
Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected cold weather injuries under evaluation have caused 
him marked interference with employment, meaning above and 
beyond that contemplated by his current schedular ratings. 
While he is not presently working, there is no showing that 
this is due entirely to cold weather injury, particularly 
given the tendency of such injury to become pronounced only 
in a cold outdoors setting. There is also no indication that 
the Veteran would be incapable of employment in a sedentary 
workplace environment. A more detailed discussion of 
employability in light of all service-connected disabilities 
will be forthcoming in addressing the separate claim for a 
TDIU. In any event, apart from considerations of 
employability, the Veteran's service-connected disabilities 
from cold weather injury also have not necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims for 
increased ratings for cold injuries to both upper 
extremities, and both lower extremities. This determination 
takes into full account the potential availability of any 
"staged rating" based upon incremental increases in 
severity of service-connected disability during the pendency 
of the claims under review. The preponderance of the evidence 
is against the claims, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).     
ORDER

A higher evaluation for right upper extremity frostbite 
residuals, rated at 10 percent prior to July 15, 2008, and at 
20 percent since then, is denied. 

A higher evaluation for left upper extremity frostbite 
residuals, rated at 10 percent prior to July 15, 2008, and at 
20 percent since then, is denied. 

A higher evaluation for right lower extremity frostbite 
residuals, rated at 10 percent prior to July 15, 2008, and at 
20 percent since then, is denied. 

A higher evaluation for left lower extremity frostbite 
residuals, rated at 10 percent prior to July 15, 2008, and at 
20 percent since then, is denied. 





















REMAND

As to the claim on appeal for service connection for a mood 
disorder, there is indication of additional available medical 
evidence in the form of VA treatment records that have not 
yet been obtained and made of record. 

The Board's November 2007 decision/remand observed that there 
was documentation referencing a November 1986 psychiatric 
hospitalization at a VA medical facility. The Board directed 
that on remand the RO should seek to obtain the corresponding 
hospitalization records. The RO undertook compliance with 
these instructions and could not locate the records.

Then in February 2009, the Board indicated that its original 
instructions were not entirely accurate, as the Board had 
instructed the RO to obtain the treatment records from the 
wrong VA facility. So the Board again remanded the case, with 
direction for the RO to contact the appropriate facility, the 
Tuscaloosa VA Medical Center (VAMC). Subsequently, the RO 
(via the AMC) contacted the Tuscaloosa VAMC and obtained 
recent treatment records dated March 2002 to January 2007. 

Unfortunately, the November 1986 psychiatric hospitalization 
report still has not been made of record. Such medical 
evidence would prove highly relevant to the Veteran's claim, 
since indicating treatment within a few years of service 
discharge. It is reasonably likely that the report exists -- 
even a March 2002 VA outpatient intake evaluation at 
Tusculoosa VAMC acknowledged the Veteran was hospitalized 
there previously in 1986. Consequently, the Board believes 
that one more attempt to acquire the relevant 1986 record is 
warranted. See 38 C.F.R. § 3.159(c)(2) (VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile). 

In conducting a further search for these relevant medical 
records, the Board emphasizes that it is now reiterating a 
directive that was specified in the February 2009 remand, and 
which should be accomplished to properly assist in 
development of the Veteran's claim. See Stegall v. West, 11 
Vet. App. 168 (1998) (a remand confers upon the claimant, as 
a matter of law, the right to compliance with the remand 
directives).

With regard to the remaining claim for entitlement to a TDIU, 
the determination on that claim is dependent in part upon 
whether the Veteran is ultimately found to have a service-
connected psychiatric disability. Therefore, adjudication of 
the TDIU claim must be deferred pending the disposition of 
the underlying claim for service connection. See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered). See also Ephraim v. Brown, 5 Vet. App. 549, 550 
(1993) (inextricably intertwined claims should be remanded 
together).

While the claim for a TDIU is on appeal, the RO/AMC should 
undertake action to send the Veteran correspondence advising 
him of the procedures for the development of this claim under 
the Veterans Claims Assistance Act of 2000.

Moreover, the RO/AMC should forward to the Veteran a copy of 
VA Form              21-8940, a Formal Application for TDIU, 
so that he may complete and return this claims form with all 
appropriate information regarding employment and vocational 
history. 

Accordingly, these claims  are REMANDED for the following 
action:

1.	The RO/AMC should contact the 
Tuscaloosa, Alabama VAMC and obtain all 
treatment records related to a  March 1986 
psychiatric hospitalization at this 
facility. Then associate all records 
received with the claims file. As the 
requested records are held by a department 
or agency of the Federal government, 
efforts to obtain them must continue until 
it is determined that they do not exist or 
that further attempts to obtain them would 
be futile. The non-existence or 
unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought.

2.	Prior to further consideration of the 
claim for a TDIU, the RO/AMC should send 
the Veteran a VCAA letter in accordance 
with 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002 & Supp. 2009), and all other 
applicable legal precedent. 

3.	Also send the Veteran a copy of VA Form 
21-8940,          Formal Application for a 
TDIU. 

4.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

5.	Thereafter, the RO should readjudicate 
the claim for service connection for a 
mood disorder, and the TDIU claim, based 
on all additional evidence received. If 
any benefit sought on appeal is not 
granted, the Veteran should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


